Case 2:13-cr-20600-PDB-DRG ECF No. 269 filed 05/05/20                      PageID.4005     Page 1 of 1



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN




  United States of America,

                                     Plaintiff,

  v.                                                     Case No. 2:13−cr−20600−PDB−DRG
                                                         Hon. Paul D. Borman
  Farid Fata,
                                     Defendant(s),




                                 ORDER REQUIRING RESPONSE

  The defendant, Farid Fata, has filed the following document:

                 Motion to Reduce Sentence − #265
    IT IS HEREBY ORDERED that the Government shall file a response to the above document
  on or before May 8, 2020.




                                                     s/Paul D. Borman
                                                     Paul D. Borman
                                                     U.S. District Judge



                                        Certificate of Service

     I hereby certify that this Notice was electronically filed, and the parties and/or counsel of
  record were served.

                                                  By: s/D Tofil
                                                      Case Manager

  Dated: May 5, 2020
